In an action to foreclose a mortgage, the defendant Fidelis Mgbeahuru appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered September 20, 2011, which denied his motion pursuant to CPLR 6514 to cancel a notice of pendency.
Ordered that the order is affirmed, with costs.
The defendant Fidelis Mgbeahuru (hereinafter the defendant) was not entitled to cancellation of a notice of pendency on the property involved in this foreclosure action, as this action had not been “settled, discontinued or abated” at the time he made his motion (CPLR 6514 [a]; see generally Nastasi v Nastasi, 26 AD3d 32, 36 [2005]). The defendant’s remaining contentions are either not properly before this Court or without merit. Accordingly, the Supreme Court properly denied the defendant’s motion pursuant to CPLR 6514 to cancel the notice of pendency. Rivera, J.E, Chambers, Hall and Lott, JJ., concur.